The circuit court of Cook county entered a decree to foreclose a trust deed in favor of the complainant, the Chicago Title and Trust Company, and against Leslie H. Bamburg and others. Thereafter Sam Bernstein, a holder of certain unpaid bonds secured by the trust deed, filed a petition to have the court fix an upset price at which the mortgaged premises should be sold, and prayed that the complainant, upon failure of the property to sell at said price, be directed to purchase the property on behalf of all bond-holders. The prayer of the petition was granted and a supplemental decree was entered fixing an upset price and directing the complainant to bid in the property in the event no other bidder offered the upset price or more. On an appeal to the Appellate Court the supplemental decree was affirmed. A certificate of importance and appeal to this court was allowed by the Appellate Court.
The questions involved are substantially the same as those involved in Chicago Title and Trust Co. v. Robin, (ante, p. 261,) which was decided by this court at the present term. Following the decision in that case, the supplemental decree of the circuit court and the judgment of the Appellate Court affirming that decree are reversed and the cause is remanded to circuit court.
Reversed and remanded.